Third District Court of Appeal
                             State of Florida

                    Opinion filed November 10, 2021.

                          ________________

                            No. 3D21-2050
                    Lower Tribunal No. 21-25382 CC
                          ________________


                           Natasha Prince,
                                Appellant,

                                   vs.

                      MCR Apts. 1, LLC, etc.,
                                Appellee.



    An appeal from the County Court for Miami-Dade County, Gloria
Gonzalez-Meyer, Judge.

     Legal Services of Greater Miami, Inc., and Sean Rowley, for appellant.

     Langbein and Langbein, P.A., and Leslie W. Langbein, for appellee.


Before EMAS, MILLER, and LOBREE, JJ.

     PER CURIAM.

                   UPON CONFESSION OF ERROR
     Appellant, Natasha Prince, the tenant, challenges an order of default

and final judgment of removal rendered in favor of appellee, MCR

Apartments 1, LLC d/b/a Casa Matias, the landlord. Upon the landlord’s

proper and commendable confession of error, along with our own

independent review of the record, we conclude the tenant’s motion for

determination of rent, pending and unresolved in the trial court, precluded

entry of the judgment. See Axen v. Poah Cutler Manor, LLC, 323 So. 3d

800, 801 (Fla. 3d DCA 2021) (finding a tenant’s undisposed-of, timely-filed

motion to determine rent precluded entry of a final judgment based on

nonpayment). Hence, we reverse and remand for further proceedings.

     Reversed and remanded.




                                    2